UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53864 ALPHAMETRIX MANAGED FUTURES III LLC (Exact name of registrant as specified in its charter) Delaware 27-1248567 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o ALPHAMETRIX, LLC 181 West Madison 34th Floor Chicago, Illinois 60602 (Address of principal executive offices) (312)267-8400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated fileroAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox ii ALPHAMETRIX FUTURES III LLC QUARTERLY REPORT FOR PERIOD ENDED MARCH 31, 2-Q Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS CondensedStatements of Financial Condition (unaudited) Condensed Statements of Operations (unaudited) Condensed Statements of Changes in Members’ Capital (unaudited) Notes to Condensed Financial Statements (unaudited) 1 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 Item 4. CONTROLS AND PROCEDURES 20 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 20 Item 1A. RISK FACTORS 20 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 Item 3. DEFAULTS UPON SENIOR SECURITIES 21 Item 4. (REMOVED AND RESERVED) 21 Item 5. OTHER INFORMATION 21 Item 6. EXHIBITS 22 SIGNATURES 23 iii PART I – FINANCIAL INFORMATION Item 1:Financial Statements ALPHAMETRIX MANAGED FUTURES III LLC (A Delaware Series Limited Liability Company) Condensed Statements of Financial Condition (Unaudited) WC Diversified Series March 31, 2011 (Unaudited) AlphaMetrix Managed Futures III LLC March 31, 2011 (Unaudited) WC Diversified Series December 31, 2010 AlphaMetrix Managed Futures III LLC December 31, 2010 Assets Investment in AlphaMetrix WC Diversified Fund - MT0041, at fair value: $ Cash at bank Prepaid commissions Total assets $ Liabilities and Members' Capital Liabilities Accrued sponsor's fee $ Accrued management fees Accrued performance fees Accrued sales commissions - - Accrued operating costs and administrative fees Payable to Master Fund - - Redemptions payable - - Other liabilities - - Subscriptions received in advance Total liabilities Members’ Capital B0 Members (13,168.12 and 7,030.08 units outstanding at March 31, 2011, and December 31, 2010, respectively, unlimited units authorized) B2 Members (10,872.20 and 8,120 units outstanding at March 31, 2011, and December 31, 2010, respectively, unlimited units authorized) Sponsor (10 units outstanding at March 31, 2011, and December 31, 2010, respectively, unlimited units authorized) Total members’ capital Total liabilities and members’ capital $ NAV per Share B0 $ B2 Sponsor See notes to financial statements and the financial statements of AlphaMetrix WC Diversified Fund - MT0041 attached as Exhibit 99.1. 1 ALPHAMETRIX MANAGED FUTURES III LLC (A Delaware Series Limited Liability Company) Condensed Statements of Operations (Unaudited) WC Diversified Series January 1, 2011 - March 31, 2011 AlphaMetrix Managed Futures III January 1, 2011 - March 31, 2011 WC Diversified Series January 1, 2010 - March 31, 2010 AlphaMetrix Managed Futures III January 1, 2010 - March 31, 2010 NET INVESTMENT LOSS ALLOCATED FROM ALPHAMETRIX WC DIVERSIFIED FUND - MT0041: Interest income $ $ $
